Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Reason for Allowance
2.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “determining, by an optimization processor associated with a memory controller, a 3 Attorney Docket No.: SAND-03334US0WDA-4394-USsand/3334/3334-response-001respective relative importance of each classifier of a plurality of classifiers; 
       determining, by the optimization processor, an optimized bit precision value for at least one of the plurality of classifiers having high relative importance; ” in combination with other recited elements in independent claim 1. 
3.     Janzen et al. (U.S. Patent Application Pub. No: 20180096595 A1), the closest prior art of record, teaches the traffic optimization application directs the processing system to: capture image data using the at least one image sensor and search for pedestrians and vehicles visible within the captured image data by performing a plurality of classification processes based upon the classifier parameters for each of the plurality of classifiers. Janzen discloses determine modifications to the traffic signal phasing based upon detection of at least one of a pedestrian or a vehicle; and send traffic signal phasing instructions to a traffic controller directing modification to the traffic signal phasing. However, Janzen does not explicitly disclose  “determining, by an optimization processor associated with a memory controller, a 3 Attorney Docket No.: SAND-03334US0WDA-4394-USsand/3334/3334-response-001respective relative importance of each classifier of a plurality of classifiers; 
       determining, by the optimization processor, an optimized bit precision value for at least one of the plurality of classifiers having high relative importance; ”. 

4.    Chai et al. (U.S. Patent Application Pub. No: 20200134461 A1) teaches a computing system includes a memory for storing a set of weights of the DNN and the DNN includes a plurality of layers. Chai discloses  for each layer of the plurality of layers, the set of weights includes weights of the layer and a set of bit precision values includes a bit precision value of the layer. Chai suggests the weights of the layer are represented in the memory using values having bit precisions equal to the bit precision value of the layer. Chai further discloses the weights of the layer are associated with inputs to neurons of the layer. Chai  additionally, discloses  the computing system includes processing circuitry for executing a machine learning system configured to train the DNN and training the DNN comprises optimizing the set of weights and the set of bit precision values.However, Chai does not explicitly disclose  “determining, by an optimization processor associated with a memory controller, a 3 Attorney Docket No.: SAND-03334US0WDA-4394-USsand/3334/3334-response-001respective relative importance of each classifier of a plurality of classifiers; 
       determining, by the optimization processor, an optimized bit precision value for at least one of the plurality of classifiers having high relative importance; ”.

5.   Therefore, the prior art of record doesn’t teach or render “determining, by an optimization processor associated with a memory controller, a 3 Attorney Docket No.: SAND-03334US0WDA-4394-USsand/3334/3334-response-001respective relative importance of each classifier of a plurality of classifiers; 
       determining, by the optimization processor, an optimized bit precision value for at least one of the plurality of classifiers having high relative importance; ” as recited in independent claim 1. 

6.    Independent claims 13,18 and 21 recite limitation similar to those noted above for independent claim 1 are considered allowable for the same reasons noted above for claim 1.           

7.    Dependent claims 2-12,14-17,19-20 and 22-26 recite limitations similar to those noted above for independent claims 1,13,18 and 21 are considered allowable for the same reasons noted above for claims 1,13,18 and 21.

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                    Conclusion                                 
       RELEVANT ART CITED BY THE EXAMINER
       The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
       References Considered Pertinent but not relied upon  
        Jayaraman et al. (US Patent Application Pub. No: 20190102682 A1) teaches a machine learning classifier may classify observations into one or more of i categories, and may be configured to: receive test data that includes j observations, each associated with a respective ground truth category, and produce output that provides, for each particular observation of the j observations, a set of i probabilities, one probability for each of the i categories. 

        Chellapilla et al. (US Patent Application Pub.No: 20070112701A1) teaches a system has a reception component receiving cascade of classifiers and an input relating to speed and accuracy of the classifiers, where the cascade of classifiers includes individual classifiers. Chellapilla discloses an optimization component is communicatively coupled to the reception component, and receives speed/accuracy input from the reception component. Chellapilla suggests the optimization component optimizes the cascade of classifiers based upon the received input, confidence scores associated with each classifier and error status corresponding to a training set associated with the cascade of classifiers.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181